DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of Species III, claims 1-15 in the reply filed on May 04, 2022 is acknowledged. It is found that applicant’s response to the restriction requirement is persuasive. Therefore, the restriction requirement mailed March 31, 2022 is herein withdrawn.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
It is unclear regarding the relationship between the claimed step “compare fused data against the reference model” to the rest of claimed steps.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-2, 4-7 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipate by Chang (US Patent No. 10,778,908 B2).
In considering claim 1, Chang discloses all the claimed subject matter, note 1) the claimed a replicator to receive a reference model of an object to be scanned is met by the human being as a subject using five cameras (Figs. 1-2, col. 4, lines 4-40), 2) the claimed a capture system simulator to simulate capture settings of a capture system, which capture system comprises a number of capture devices placed around the object is met by the camera settings such as zoom, aperture, ISO, resolution, etc., are set to produce images and the image input unit 220 which configures to receive images captured by the cameras 1 to 5 (Figs. 1-2 and 20-21, col. 4, lines 4-40 and col. 7, line 10 to col. 8, line 30), 3) the claimed a controller to: extract simulated capture data for the capture system is met by the controller 210 which calculates the calibration parameters (Figs. 1-2 and 20-21, col. 9, line 56 to col. 10, line 54), and 4) the claimed determine adjustments to the capture settings of the capture system based on extracted simulated capture data is met by the controller 210 which calibrates images of the subject input from each of the cameras 1 to 5 (Figs. 1-2 and 20-21, col. 9, line 56 to col. 10, line 54).  
In considering claim 2, the claimed further comprising the capture system is met by the multi-camera system (Figs. 1-2 and 19-21, col. 9, line 56 to col. 10, line 54).  
In considering claim 4, the claimed wherein the system comprises a mechanical subsystem to physically adjust a position of the number of capture devices is met by the mechanical position of the multi-sphere calibration apparatus (Figs. 8-9, col. 6, line 3 to col. 7, line 47).  
In considering claim 5, the claimed wherein: the capture system comprises a single capture device to move about the object; and the capture settings comprise a trajectory of the single capture device about the object is met by the system that can be used to capture a video or an image using a human being as a subject using five cameras 1-5 (Figs. 1-3, col. 4, lines 4-59).  
In considering claim 6, the claimed wherein: the capture system comprises multiple capture devices; and the capture settings comprise the position of each capture device is met by the mechanical position of the multi-sphere calibration apparatus (Figs. 8-9, col. 6, line 3 to col. 7, line 47).  
	Claim 7 is rejected for the same reason as discussed in claim 1 above.
In considering claim 13, the claimed further comprising fusing extracted simulated capture data for each capture device in the capture system is met by “the calibration parameter value chart” for each camera (Figs. 19-21, col. 7, lines 26-47).  
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Patent No. 10,778,908 B2) in view of Bae et al. (US Patent No. 7,821,513 B2).
In considering claim 3, Chang discloses all the limitations of the instant invention as discussed in claim 1 above, except for providing the claimed further comprising a visualization interface to: generate a visualization of the capture system and the reference model; visualize adjustments to the capture settings; and facilitate user adjustment to the capture settings. Bae et al. teach that the graphical user interface 400 also includes a tolerance parameter 420 that may be selected and/or adjusted by the user that indicates how much a measurement can vary from a baseline reading before becoming a problem, the tolerance parameter may be expressed as a range with a low 422 and high 424 parameter, measurements falling outside the indicated range may be expressed in their respective model regions through the display of an indicated color or pattern 426 (Figs. 4A-6, col. 6, line 1 to col. 8, line 35). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the user interface as taught by Bae et al. into Chang’s system in order to provide the user with an automated and efficient way to measure the amount of accuracy loss attributable to reverse engineering processes that use 3D scan data.
9.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Patent No. 10,778,908 B2) in view of Hofer et al. (US Patent No. 11,227,410 B2).
In considering claim 8, Chang discloses all the limitations of the instant invention as discussed in claim 7 above, except for providing the claimed further comprising: determining a quality metric for a capture system capture based on the extracted simulated capture data; and comparing the quality metric against a quality threshold. Hofer et al. teach that a calibration score is displayed, along with recommendations if the points provide a good geometrical solution. In this example, a score and recommendation are indicated as follows, e.g., Quality Score 81%: Properly Calibrated, the recommendations can be based on a comparison of the calibration score to a threshold to determine if the calibration is within an acceptable range (Fig. 27, col. 28, lines 26-48). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the quality metric as taught by Hofer et al. into Chang’s system in order to accurately adjust the capture system.
In considering claim 9, the claimed wherein determining a quality metric for the capture system capture comprises comparing the extracted simulated capture data against the reference model is met by the controller 210 which calibrates images of the subject input from each of the cameras 1 to 5 (Figs. 1-2 and 20-21, col. 9, line 56 to col. 10, line 54 of Chang).  
In considering claim 10, the claimed further comprising adjusting capture settings based on a result of a comparison of the quality metric against the quality threshold is met by the comparison of the calibration score to a threshold to determine if the calibration is within an acceptable range (Fig. 27, col. 28, lines 26-48 of Hofer et al.). 
10.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Patent No. 10,778,908 B2) in view of Hofer et al. (US Patent No. 11,227,410 B2) and further in view of Bae et al. (US Patent No. 7,821,513 B2). 
In considering claim 11, the combination of Chang and Hofer et al. discloses all the limitations of the instant invention as discussed in claims 7-10 above, except for providing the claimed wherein adjusting capture settings is performed without user manipulation. Bae et al. teach that the user and/or the accuracy analyzer facility 5 may use the deviation information determined by the accuracy analyzer facility to adjust the scan data editing controls and parameters so as to minimize the accuracy loss attributable to performing the desired scan data editing functions, these parameter adjustments could be automatic or manually chosen (col. 7, lines 36-67). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the automatic adjustments as taught by Bae et al. into the combination of Chang and Hofer et al.’s system in order to provide the user with an automated and efficient way to measure the amount of accuracy loss attributable to reverse engineering processes that use 3D scan data.
In considering claim 12, the claimed wherein adjusting capture settings comprises at least one of: adjusting a number of capture devices in the capture system; adjusting a position of the number of capture devices in the capture system; and adjusting capture device characteristics is met by the mechanical position of the multi-sphere calibration apparatus (Figs. 8-9, col. 6, line 3 to col. 7, line 47 of Chang).  
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Houvener et al. (US Patent No. 9,270,976 B2) disclose multi-user stereoscopic 3-D panoramic vision system and method.
	Cooper (US Patent No. 8,130,244 B2) discloses image processing system.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 29, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422